Citation Nr: 0322079	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  00-19 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel





REMAND

On February 13, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain copies of records of treatment 
that the veteran has received at the VA 
Medical Center in San Juan, Puerto Rico 
since August 2001 for his 
service-connected back disability and 
since 1991 for his service-connected 
hypertension.  All available treatment 
records should be associated with the 
veteran's claims folder.  

2.  Following completion of the above 
development, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded VA orthopedic and 
neurological examinations to determine 
whether his service-connected back 
disability, described as clinical right 
L4 and left S1 radiculopathy; bulging 
discs at L3-L4, L4-L5, and L5-S1 with 
disc material protruding into both neural 
foramina inferiorly; spinal canal 
stenosis at L3-L4, L4-L5, and L5-S1; 
degenerative joint disease of the lumbar 
spine; and lumbar paravertebral myositis 
secondary to back strain, renders him 
unemployable.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary, including 
x-rays, should be performed.  

The examiner(s) should obtain from the 
veteran his detailed clinical history.  
All pertinent orthopedic and neurological 
pathology found on examination to be 
associated with the service-connected low 
back disorder should be noted in the 
report of the evaluation.  Also, the 
examiner(s) should express an opinion as 
to the effect of the service-connected 
clinical right L4 and left S1 
radiculopathy; bulging discs at L3-L4, 
L4-L5, and L5-S1 with disc material 
protruding into both neural foramina 
inferiorly; spinal canal stenosis at 
L3-L4, L4-L5, and L5-S1; degenerative 
joint disease of the lumbar spine; and 
lumbar paravertebral myositis secondary 
to back strain, on the veteran's ability 
to obtain and maintain gainful 
occupation.  The examiner(s) should 
render an opinion whether the service-
connected back disability alone prevents 
employment.

3.  Also, make arrangement with the 
appropriate VA medical facility for the 
veteran to be afforded a cardiovascular 
examination to assess the nature and 
severity of his service-connected 
hypertension.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed.  The examiner should render an 
opinion whether the service-connected 
hypertension alone prevents employment.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



